Title: To James Madison from Pierre Samuel DuPont de Nemours, 20 January 1812
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président,Paris 20 Janvier 1812.
J’ai reçu votre Lettre avec une extrême Reconnaissance.
Le Suffrage d’un Homme d’Etat tel que vous est une grande récompense et un puissant encouragement pour un Philosophe appliqué à l’étude des droits, des devoirs, de l’interêt des Gouvernans et des Gouvernés qui, Sous les bonnes constitutions, Sont toujours inséparables.
Lors de mon retour en Amérique, vos lumieres m’aideront à rendre mon travail plus applicable aux circonstances de votre Pays.
Je n’ai pu encore cette fois profiter de votre bonté pour passer Sur le Navire auquel vous avez bien voulu ordonner de me recevoir.
Je vous Supplie de continuer la même ⟨instruction⟩ aux Capitaines qui le Suivront.
Je Suis actuellement chargé d’organiser les secours à donner dans Paris aux Indigens qui ne peuvent faute de place être admis dans les Hopitaux ou dans les Hospices, et à ceux que l’on pourrait empêcher de tomber dans l’excès de misère qui leur rendrait nécessaire de se retirer dans ces Etablissemens.

Leur multitude est immense dans toute l’Europe, parce qu’on n’y a pas comme chez vous des Terres à discretion, et parce que les longues guerres ont partout dissipé les capitaux, diminué la masse du Travail.
Mais il faut en toute conjoncture pour voir autant qu’il est possible au Soulagement de l’humanité; et le faire avec prudence, avec intelligence, afin de ne pas créer Soi-même de nouveaux indigens en Secourant les autres.
Quand les Principes de ce Service public Seront bien pôsés et devenus dans Paris d’une exécution facile, ce que j’espere achever dans un an, je ne pourrai plus être utile en ce monde que dans votre Pays, où Sont d’ailleurs mes très chers enfans et petits enfans.
Ce n’est pas Sans anxi⟨et⟩é ⟨que je vois⟩ votre République s’engager dans les querrelles des deux grandes Puissances, quoiqu’il me Soit démontré que la conquête du Canada, Suivie de l’admission de cet Etat dans votre Confédération à titre d’égalité parfaite avec vos autres Provinces, garantira pour jamais votre indépendance contre toutes les attaques Européennes.
Le Mexique ne Sera de longtems redoutable pour vous, et vous aurez tout le loisir de régler amiablement vos limites avec lui.
Mais cette conquête du Canada qui ne coutera peut-être qu’une négociation purement amicale, et entre cette Province et les \vôtres par une goutte de Sang, peut vous couter par mer l’incendie de New-York, et la prison, la perte de quarante mille Matelots. Voila ce qui me cause un frémissement involontaire.
Puisque vous n’avez pas encore fortifié à demeure le passage entre Long-Island et Staten-Island, Suppléez y par des Batteries-⟨flottantes⟩ montées du plus gros canon, ⟨deffen⟩dues par de bons puisards contre l’effet des boulets rouges
   
   Les Boulets rouges ne sont pas à craindre de la part des Vaisseaux qui n’oseraient manoeuvrer cette arme terrible: mais il n’est pas impossible que l’ennemi s’empare Sur les deux Isles de positions d’où il en pourrait envoyer Sur les Batteries flottantes.

 et des bombes, ayant elles mêmes à en lancer, garnies derriere leurs parapets d’une bonne et Suffisante infanterie pour que des chaloupes ne puissent de nuit les tourner et les prendre à l’abordage.
Que dieu bénisse votre Excellence, Monsieur le Président, autant que je chéris votre Patrie et que je vous respecte.
DuPont (de Nemours)
 
Condensed Translation
Expresses his gratitude for JM’s letter and for the reward and encouragement JM’s approbation gives to a philosopher devoted to the study of the rights, the obligations, and the concerns of the governors and the governed, which are always inseparable in good constitutions. JM’s insights will assist him in making his work relevant to America when he returns there, though he has yet to take up JM’s offer of a ship passage which he prays captains in future will be instructed to honor. Is presently organizing aid in Paris for paupers who cannot be institutionalized and whose numbers throughout Europe are immense because there is no land for disposal as there is in the U.S. and because long wars have wasted capital and diminished the labor force. Is striving to work wisely and intelligently so as not to create more needy people while assisting others. Hopes to establish this public service within a year, after which he will no longer be useful to the world except in JM’s country, where his children and grandchildren are.
Is concerned to see the republic becoming involved in the quarrels of the two belligerents, although he is convinced that the conquest of Canada, followed by its admission as an equal member to the union, will guarantee independence forever against attacks from Europe. Mexico will not be difficult for long, and there will be time enough to arrange boundaries in a friendly fashion. But the conquest of Canada, which could be a friendly negotiation and cost not a drop of blood on land, by sea could cost the burning of New York and the loss and imprisonment of forty thousand seamen. Shudders at the prospect. Points to the failure to fortify permanently the passage between Long Island and Staten Island and advises how it might be done so that they will not be taken at night by longboats. Invokes God’s blessing on JM and his country and offers his respects.
